Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 currently are pending. 
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 11-15 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention, and unpatentable over Kawakami et al. (US 2018/0059999, A1). 

     Regarding claim 1, Kawakami teaches a Web server configured to provide multiple operation screens involving screen transition and configured to be accessed from an information processing apparatus and an image forming apparatus (Kawakami teaches the Web server 130 disclosed in para. 0032 and 0057 as being in a case embodied in the image forming apparatus 110 configured to create and set operation screens identifier cited further in Figs. 9, 15-16, and 22 providing said multiple operation screens involving screen transition and configured to be accessed from an information processing apparatus 140 and said image forming apparatus 110),
the Web server comprising: 

wherein the first processor performs, 
registering an identifier of an operation screen operated by a user of the information processing apparatus via the information processing apparatus and an operation status of the operation in association with identification information about the user (para. 0105-0106 further teaches creating and registering or setting by the web application of the apparatus 110 or web server an identifier S913-914 or S2206 of at least Figs. 9, 15-16 and 22 of an operation WebApp screen operated by a user of the information processing apparatus, for providing the operation screens via the information processing apparatus and an operation status (S916, 921, 922, 2208) of Figs. 9, 22 and para. 0076 as setting information setting information set in respective operation screens and depicting at least user or device last accessed date/time of the operation in association with identification information S916 about the user);
and providing an operation screen to the image forming apparatus (at least Fig. 15 and para. 0108-0109); and 
wherein, in the providing, to the image forming apparatus, an operation screen in which the operation status is reflected is provided based on first information 

     Regarding claim 2, Kawakami teaches in at least Fig. 1 a system comprising: 
a Web server (para. 0057 and 0105 further teaches the web server may be the server 130 or may be the server embodied in the apparatus 110) according to claim 1; 
an image forming apparatus configured to access the Web server (para 0035 further teaches the image forming apparatus 110 configured to access said Web server); and 
an information processing apparatus configured to access the Web server (para. 0037 and Fig. 1 further shows said information processing apparatus 140 configured to access the Web server), 
wherein the image forming apparatus 110 comprises, a second memory, and 
a second processor in communication with the second memory (para. 0035 and 0039; control unit 200 and a CPU 201 collectively forming said second processor in communication with at least a second memory 204 or the like), 
wherein the second processor performs, 

acquiring the first information corresponding to an identifier of an operation screen and an operation status in association with identification information about the specified user (Figs. 9 and 22 and para. 0076), and 
displaying the provided operation screen (at least Fig. 15);
wherein the image forming apparatus is configured to access the Web server with the first information which is acquired in the acquiring and the provided operation screen in which the operation status is reflected is displayed in the displaying (provided screens of at least Figs. 15A depicting operation status (S916, 921, 922, 2208) of Figs. 9, 22 reflecting first information corresponding to the identifier of the operation screen and the operation status).

     Regarding claim 3 (according to claim 2), Kawakami further teaches wherein the first processor further performs issuing an instructing for instructing registration of the first information in association with the identification information about the user of the information processing apparatus (Figs. 15B-16, S1527, S1610-1611 as instructions for instructing registration of the first 

      Regarding claim 4 (according to claim 3), Kawakami further teaches wherein further comprising a management server configured to manage the first information (at least para. 0036 further teaches a management server 120 configured to manage first information further including at least licenses information); wherein, in the issuing of the instruction, the management server is instructed to register the first information (it is further understood in at least para. 0052 the management server is adapted to receive user requests and instruction, wherein, in the issuing of said  instruction, said server obviously configured or instructed to register the first information).

     Regarding claim 6 (according to claim 2), Kawakami further teaches wherein the operation status is information including setting information set in respective operation screens (operation status (S916, 921, 922, 2208) of at least Figs. 9, and 22 and para. 0076 is said information including setting information set in respective WebApp operation screens).



     Regarding claim 8 (according to claim 2), Kawakami further teaches wherein in the first information, information corresponding to the identifier of the operation screen and the operation status are attached to a uniform resource locator (URL) for accessing the Web server (at least Figs. 9 and 22 and para. 0076); and wherein, in the displaying, an operation screen that is acquired by accessing the Web server using the URL to which the information is attached is displayed (Fig. 15).

     Regarding claim 9 (according to claim 2), Kawakami further teaches wherein a date and time when a user accesses the Web server are included in the first information (Fig. 9C and para. 0076), and wherein the Web server is configured to 


     Regarding claim 11 (according to claim 2), Kawakami further teaches wherein the operation screen is an operation screen of a web application (Figs. 9 and 15 further teaches said operation screen is an operation screen of a web application 01-02).

     Regarding claim 12 (according to claim 2), Kawakami further teaches wherein the second processor further performs determining whether a predetermined condition is satisfied based on the first information (para. 0094-0095 further teaches a case of valid or accessed date/time further shown in at least Fig. 9C for determining at least whether a predetermined condition is satisfied based on the first information); and wherein, in a case where the second processor determines that the predetermined condition is satisfied, a button for providing the operation screen in which the operation status is reflected is displayed in the displaying (at least Fig. 12 and para. 0094-0095 further teaches the displaying of at least buttons 

      Regarding claim 13 (according to claim 12), Kawakami further teaches wherein the predetermined condition is that a date and time when the Web server is accessed from the image forming apparatus is a date and time after a lapse of a certain period of time from the date and time when the user has accessed the Web server, included in the first information (at least Fig. 9C, 12 and para. 0094-0095).

     Regarding claim 14, Kawakami teaches a method for controlling a Web server configured to provide multiple operation screens involving screen transition and configured to be accessed from an information processing apparatus and an image forming apparatus (Kawakami teaches the Web server 130 disclosed in para. 0032 and 0057 as being in a case embodied in the image forming apparatus 110 configured to create and set operation screens identifier cited further in Figs. 9, 15-16, and 22 providing said multiple operation screens involving screen transition and configured to be accessed from an information processing apparatus 140 and said image forming apparatus 110),
the method comprising: registering an identifier of an operation screen operated by a user of the information processing apparatus via the information processing 
and providing an operation screen to the image forming apparatus (at least Fig. 15 and para. 0108-0109); and 
wherein, in the providing, to the image forming apparatus, an operation screen in which the operation status is reflected is provided based on first information corresponding to the identifier of the operation screen and the operation status (provided screens of at least Figs. 15A depicting operation status (S916, 921, 922, 2208) of Figs. 9, 22 reflecting first information corresponding to the identifier of the operation screen and the operation status).


 the method comprising: 
registering an identifier of an operation screen operated by a user of the information processing apparatus via the information processing apparatus and an operation status of the operation in association with identification information about the user (para. 0105-0106 further teaches creating and registering or setting by the web application of the apparatus 110 or web server an identifier S913-914 or S2206 of at least Figs. 9, 15-16 and 22 of an operation WebApp screen operated by a user of the information processing apparatus, for providing the operation screens via the information processing apparatus and an operation status (S916, 
and providing an operation screen to the image forming apparatus (at least Fig. 15 and para. 0108-0109); and 
wherein, in the providing, to the image forming apparatus, an operation screen in which the operation status is reflected is provided based on first information corresponding to the identifier of the operation screen and the operation status (provided screens of at least Figs. 15A depicting operation status (S916, 921, 922, 2208) of Figs. 9, 22 reflecting first information corresponding to the identifier of the operation screen and the operation status).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Mizunashi et al. (US 2007/0206088, A1). 

     Regarding claim 5 (according to claim 4), Kawakami is silent regarding wherein, in the acquiring, by the identification information about the specified user being transmitted to the management server, the first information associated with the identification information about the specified user is acquired from the management server.


     Regarding claim 10 (according to claim 3), Kawakami is silent regarding wherein, the first processor further performs: deleting, in a case where transition of the operation screen is caused to proceed to an end of a predetermined series of processes by an operation of a user, information associated with the registered identification information about the user, and issuing an instruction to delete the first information associated with the information which is deleted.
    Mizunashi further teaches in at least Figs.18-20, and 22 the identifying of requested or created screens identifiers and further in at least Fig. 20 a deletion request, which as understood in the art, in a case where transition of the operation screen such as those created in Figs. 18-19 is caused to proceed to an end of a predetermined series of processes by an operation of a user, information in at least Fig. 22, 31 and para. 0258 and 0471 associated with the registered identification information about the user registered applications, is configured to cause the issuing deletion instruction to delete the first information associated with the information at or after an end of said predetermined series of processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawakami in view of 


Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/10/2021